EXHIBIT 99.1 ALY ENERGY SERVICES INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER31, 2012 ALY ENERGY SERVICES INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012 C O N T E N T S Page Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheet 4 Consolidated Statement of Income 5 Consolidated Statement of Stockholders’ Equity 6 Consolidated Statement of Cash Flows 7 Notes to Consolidated Financial Statements 8- 15 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Aly Energy Services, Inc.: We have audited the accompanying consolidated balance sheet of Aly Energy Services, Inc. and Subsidiary (the “Company”) as of December 31, 2012, and the related consolidated statement of income, stockholders’ equity and cash flows for the period from inception (July 17, 2012) through December 31, 2012.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2012, and the consolidated results of operations and cash flows of the Company for the period from inception (July 17, 2012) through December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. /s/ UHY LLP Houston, Texas April 9, 2013 3 ALY ENERGY SERVICES INC. CONSOLIDATED BALANCE SHEET DECEMBER 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net DEFERRED FINANCING COSTS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES Current portion of long-term debt $ Accounts payable Accrued expenses Related party payable Federal income taxes payable Deferred tax liabilities TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES PREFERRED STOCK STOCKHOLDER’S EQUITY Common stock, $0.01 par value; 10,000,000 authorized shares; 3,413,750 issued and outstanding Additional paid-in capital Retained earnings TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ See accompanying notes to consolidated financial statements. 4 ALY ENERGY SERVICES INC. CONSOLIDATED STATEMENT OF INCOME PERIOD FROM INCEPTION (JULY 17, 2012) THROUGH DECEMBER 31, 2012 REVENUES $ COST OF REVENUES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income Interest expense ) TOTAL OTHER EXPENSE ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME PREFERRED STOCK DIVIDENDS ) ACCRETION OF PREFERRED STOCK ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ BASIC EARNINGS PER SHARE $ BASIC WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to consolidated financial statements. 5 ALY ENERGY SERVICES INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY PERIOD FROM INCEPTION (JULY 17, 2012) THROUGH DECEMBER 31, 2012 Additional Common Common Paid-in Retained Shares Stock Capital Earnings Total Issuance of common stock $ $ $ - $ Cost of issuing common stock - - ) - ) Preferred stock dividends - - - ) ) Preferred stock accretion - - - ) ) Net income - - - Balance at December 31, 2012 $ See accompanying notes to consolidated financial statements. 6 ALY ENERGY SERVICES INC. CONSOLIDATED STATEMENT OF CASH FLOWS PERIOD FROM INCEPTION (JULY 17, 2012) THROUGH DECEMBER 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing fees Deferred tax benefit ) Changes in operating assets and liabilities, net effects of business acquisition: Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable ) Accrued expenses Federal income taxes payable NET CASH USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition of Austin Chalk Petroleum Services, net of cash acquired ) Capital expenditures ) NET CASH USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock Cash paid for stock issuance costs ) Cash paid for financing costs ) Proceeds from long-term debt NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ NON-CASH FINANCING ACTIVITIES Issuance of preferred stock in connection with acquisition of Austin Chalk $ Accretion of preferred stock liquidation preference $ Paid-in-kind dividends on preferred stock $ See accompanying notes to consolidated financial statements. 7 ALY ENERGY SERVICES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE A - NATURE OF OPERATIONS Aly Energy Services Inc. (“Aly”) was incorporated in Delaware on July 17, 2012, for the purpose of creating a worldwide oilfield manufacturing, distribution and services company that services exploration and production companies from well planning to plug and abandonment. On October 26, 2012, the Company acquired all the stock of Austin Chalk Petroleum Services Inc. (“ACPS”). ACPS is a provider of high performance explosion resistant rental equipment and quality assurance services for land-based horizontal drilling. In addition ACPS offers an inventory of surface rental equipment as well as roustabout services which are responsible for delivery of equipment and rig-up on well sides. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation: The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and include the accounts of Aly and its subsidiaries. All significant intercompany transactions and account balances have been eliminated upon consolidation. Revenue Recognition: The Company provides rental equipment, oilfield services and drilling services to its customers at per-day contractual rates. Revenue is recognized when it is realized or realizable and earned. Financial Instruments: Financial instruments consist of cash and cash equivalents, accounts receivable and payable, and debt. The carrying value of cash and cash equivalents and accounts receivable and payable approximate fair value due to their short-term nature. Cash and Cash Equivalents: For purposes of the consolidated statement of cash flows, cash is defined as cash on-hand and balances in operating bank accounts, amounts due from depository institutions, interest-bearing and deposits in other banks, and money market accounts. The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Property, Plant and Equipment: Property, plant and equipment are recorded at cost less accumulated depreciation. Maintenance and repairs, which do not improve or extend the life of the related assets, are charged to expense when incurred. Refurbishments and renewals are capitalized when the value of the equipment is enhanced for an extended period. When property and equipment are sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operating income. 8 ALY ENERGY SERVICES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The cost of property and equipment is depreciated on a straight-line basis over the estimated useful lives of the related assets, which range from seven to 39 years.Depreciation expense was approximately $372,000 for the period from inception (July 17, 2012) through December 31, 2012. Major classifications of property, plant and equipment and their respective useful lives are as follows: Estimated December 31, Useful Lives Building and leasehold improvements 10-39 years $ Vehicles and trailers 5-7 years Office furniture, fixtures and equipment 5-7 years Machinery and equipment 7 years Less:accumulated depreciation ) Assets not yet placed in service Property, plant and equipment, net $ Accounts Receivable and Allowance for Doubtful Accounts:Accounts receivable are stated at the amount billed to customers and are ordinarily due upon receipt.The Company provides an allowance for doubtful accounts, which is based upon a review of outstanding receivables, historical collection information and existing economic conditions.Provisions for doubtful accounts are recorded when it is deemed probable that the customer will not make the required payments at either the contractual due dates or in the future.At December 31, 2012, there was no allowance for doubtful accounts. Use of Estimates:The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Goodwill, Intangible Assets and Amortization:Goodwill is not amortized, but instead is analyzed on a qualitative basis for indicators of impairment at least annually.To the extent it is determined that the probability of the fair value of the Company’s reporting unit exceeding the carrying value of the reporting unit is 50% or lower (“more-likely-than-not” threshold), then the Company would proceed to the two-step impairment test as defined in Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) 350, Intangibles - Goodwill and Other, as amended in September 2011.For the year ended December 31, 2012, based on a qualitative analysis, the Company determined that the fair value of its reporting units more-likely-than-not exceeded the carrying value of the reporting unit and therefore, the two-step impairment test was not performed. 9 ALY ENERGY SERVICES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Intangible assets with finite useful lives are amortized either on a straight-line basis over the asset’s estimated useful life or on a basis that reflects the pattern in which the economic benefits of the intangible assets are realized. Intangible assets consist of the following: Amortization December 31, Period Customer relationships 10 years $ $
